Brown, C. J.
No copy of the deed of conveyance containing the covenants between these parties is attached as an exhibit to this bill; and we are unable to say whether the substance of the whole instrument is set forth in the bill or not. To enable us to put a proper construction upon the covenants in dispute, it is necessary that we have the whole instrument before us, that we may construe each part with reference to every other. Important rights are involved, which we will not undertake to adjudicate upon the present pleadings.
We express no opinion upon the merits of the case, but reverse the judgment overruling the'special demurrer, and send the case back with instruction, that a copy of the written conveyance be attached as an exhibit to the bill, and that another hearing be had in the Court below.
Judgment reversed.